Citation Nr: 0118431	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-00 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to initial eligibility for nonservice-connected 
pension benefits.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January 
1943 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision letter of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO), which found that the 
veteran had not established qualifying service for 
nonservice-connected pension benefits.  The veteran requested 
a hearing before a Member of the Board sitting at the RO.  A 
hearing was scheduled for June 2001, but he failed to report.  
Relevant regulatory authority provides that in the event of 
the veteran's failure to appear at a hearing, the case will 
be processed as a withdrawal of a request for a Board 
hearing; the appeal has since been referred to the Board for 
appellate review.  See 38 C.F.R. § 20.704(d) (2000).


FINDING OF FACT

The veteran had service with the Philippine Army from January 
1943 to June 1945.


CONCLUSION OF LAW

The veteran's service does not constitute active military 
service for purpose of eligibility for VA pension benefits.  
38 U.S.C.A. §§ 101, 107 (West 1991); 38 C.F.R. §§ 3.1, 3.8, 
3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board concludes that although this 
claim was decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand to the RO for additional 
action is not warranted as VA has already met its obligations 
to the veteran under that statute.  As set forth in more 
detail below, all relevant facts have been adequately 
developed by the RO; given the facts of this case, there is 
no reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claim.  The July 1999 
decision letter on appeal informed the veteran of the nature 
of the evidence which would substantiate his claim.  Also, a 
detailed statement of the case was sent to him in October 
1999.  In view of the foregoing, the Board finds that VA has 
fully satisfied its duty to the veteran under the VCAA.  As 
the RO fulfilled the duty to assist, and because the change 
in law has no material effect on adjudication of his claim, 
the Board finds that it can consider this appeal without 
prejudice to him.  Bernard v Brown, 4 Vet. App. 384 (1993).  
Also, as the law and not the facts is dispositive in this 
case, there does not appear to be any reasonable possibility 
that any additional assistance would aid in substantiating 
the appellant's claim.  See § 3 of the VCAA, to be codified 
at 38 U.S.C.A. § 5103A(a)(2).  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis, 6 Vet. 
App. at 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  Thus, the Board concludes 
that further development and further expending of VA's 
resources is not warranted.

The veteran is seeking a disability pension based upon 
nonservice-connected disabilities.  A disability pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities not the result of his 
own willful misconduct.  38 U.S.C.A. § 1521(a) (West 1991).

Eligibility for VA benefits is governed by statutes and 
regulations which define an individual's legal status as a 
veteran of active military, naval or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 1991); 38 C.F.R. §§ 3.1, 
3.6 (2000).  Service in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, including claims based upon disabilities 
asserted to be the result of service, as authorized by 38 
U.S.C.A. § 107 and 38 C.F.R. §§ 3.8, 3.9.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding nonservice-connected 
pension benefits.  38 U.S.C.A. § 107(a).

The United States Court of Appeals for Veterans Claims has 
held that "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The facts in this case are not in dispute.  The United States 
Army Reserve Personnel Center has informed the RO that the 
veteran had Philippine Army service from January 1943 to June 
1945, including recognized guerrilla service against Japanese 
forces.  

The veteran's service has been excluded by 38 U.S.C.A. 
§ 107(a) as qualifying for VA pension benefits.  "[W]here 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  See Shields v. Brown, 8 Vet. App. 346, 351-352 (1995) 
[citing Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)].  In 
this case, there is no legal basis upon which to find initial 
eligibility for VA nonservice-connected pension benefits.  As 
such, the appeal must be denied.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

